DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al [US 2012/0288595A1] in view of Li et al [Pat. No. 6,624,392], DeCobert et al [Pat. No. 6,872,921], Patterson et al [Pat. No. 7,109,445], and Barkhouse et al [US 2009/0183729A1].
Randall et al teach a cooking system comprising a housing with a base and sidewall (Figure 3, #12), a container (Figure 1, #14), a heating element which can be located in the base and/or the sidewall (Figure 1, #26; paragraph 0014), a control panel with an input (Figure 3, #28, 46), the control panel operable to select a stored sequence of operation from plural first stored sequences and plural second stored sequences, or recipes (Figure 5-7; paragraph 0021-0024), the stored sequences including different recipes for different food products as well as different temperatures and times in sequence blocks (Figure 5-7), a temperature sensor which maintained a threshold temperature by controlling the heating element (Figure 3, #42; Figure 8, #112-120), selecting a stored sequence of operation, or recipe, with an input (Figure 1, #102), 
Randall et al also incorporated by reference the inventions of US 7,109,445 (Patterson et al) and US 6,872,921 (De Cobert et al) in paragraph 0022.
Regarding apparatus claims 1-14, phrases such as "operable to cook a meal in less than or equal to 30 minutes", "operable to cook a grain", "operable to poach a food product", "operable to form a food product having a plurality of layers of foods", "to allow liquid within the cooking system to simmer", and "operating said at least one heating element to control the temperature within a predefined threshold" are merely preferred methods of using the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. It is further noted that apparatus claims 1-14 use the phrase “operable to…” rather than “configured to…”.
Randall et al do not explicitly recite a first heating element in the base, a second heating element in the sidewall, and using them independently or in combination (claim 1, 25-26); first and second buttons operable to select from stored sequences (claim 1), a second plurality of buttons for manual operations (claim 1), a second display to indicate a parameter (claim 1), repeatedly pressing the buttons to adjust an alphanumeric indicator on the display (claim 1, 
Li et al teach a multifunction cooking system (title) comprising a first heating element in the base (Figure 1B, #38), a second heating element in the sidewall (Figure 1B, #40), a controller (Figure 3, #34), using the heating elements independently or in combination (column 4, line 20), and selecting a mode of operation by input (Figure 3, #34).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heating elements and control into the invention of Randall et al, in view of Li et al, since both are directed to cooking systems, since Randall et al already included a heating element which can be located in the base and/or the sidewall (Figure 1, #26; paragraph 0014), since cooking systems commonly included a first heating element in the base (Figure 1B, #38), a second heating element in the sidewall (Figure 1B, #40), a controller (Figure 3, #34), and using the heating elements independently or in combination (column 4, line 20) as shown by Li et al; and since using plural heating elements in combination or independently would have enabled greater flexibility in choosing the style of cooking to be used in the system of Randall et al and thus enabled a greater diversity of possible cooking selections.
DeCobert et al teach a programmable slow-cooker appliance (title) comprising a programmable controller (Figure 4, #200), a control panel with manual controls (Figure 12, #225), a display for manual parameters such as cooking temperature and time (Figure 12, #57; column 7, line 9-25), an ON/OFF button (Figure 12, #227), a timer button (Figure 12, #229), a button which can pushed repeatedly to increase a displayed time or temperature value (Figure 
Patterson et al teach a cooking system with a control panel, input, and display of alphanumeric characters (Figure 4, #20, 22, 24, 13; column 3, line 55 to column 4, line 25), selecting a mode of operation on a menu using the input (Figure 6A, #86), then selecting a stored sequence of operation, or recipe, from a menu by repeatedly pressing up and down buttons (Figure 6B, #94, 98; Figure 4, #36, 38).
Barkhouse et al teach a cooking deice and method comprising a temperature controller with a touchscreen (Figure 2-3, #32, 34; paragraph 0126), the touchscreen having first display area for a stored sequence of operations, such as medium rare beef (Figure 5K, top and bottom areas), the touchscreen having a second display area for manual parameters, such as temperature (Figure 5K, middle area), the touchscreen including buttons which are repeatedly pressed for the user to select the food-type and desired doneness (paragraph 0145, 0150; Figure 5K, #76), the controller using single button sequential pressing to avoid the need for separate icons (paragraph 0146), pre-programmed table values for cooking (paragraph 0149), a countdown timer (Figure 5B; paragraph 0143), and the use of a temperature threshold range of 10°F (paragraph 0134).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed button functions into the invention of Randall et al, in view of Barkhouse et al, Patterson et al, and DeCobert et al; since all are directed to cooking systems, since Randall et al already included selecting different food types when choosing the recipe (Figure 5-7), since Randall et al incorporated by reference the inventions of US 7,109,445 (Patterson et al) and US 6,872,921 (De Cobert et al) in paragraph 0022, since cooking systems commonly included a plural-step process for selecting the food type and then the specific recipe (Figure 6A, #86; Figure 6B, #92, 98) as shown by Patterson et al, since cooking systems commonly included a control panel with manual controls (Figure 12, #225) and a display for manual parameters such as cooking temperature and time (Figure 12, #57; column 7, line 9-25) as shown by DeCobert et al, since cooking systems commonly included touchscreen having first display area for a stored sequence of operations, such as medium rare beef (Figure 5K, top and bottom areas), the touchscreen having a second display area for manual parameters, such as temperature (Figure 5K, middle area), and the touchscreen including buttons which are repeatedly pressed for the user to select the food-type and desired doneness (paragraph 0145, 0150; Figure 5K, #76) as shown by Barkhouse et al, since providing first and second icon buttons for each food type, for instance beef and chicken, would have provided simpler and easier input of cooking instructions in the system of Randall et al, since repeatedly pressing a single icon button to select the desired degree of cooking or individual recipe would have enabled the storing a great number of different recipes without the need for a great number of buttons in the system of Randall et al, since an additional display for manual settings and parameters would have provided greater flexibility in choosing the mode of cooking to the user of Randall et al, and since a countdown timer would have permitted the cooking system of Randall et al to be turned off or have power reduced to a warming mode and thus avoid overcooking or burning of the food.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed threshold of about 1-3°C into the invention of Randall et al, in view of Li et al, DeCobert et al, Barkhouse  et al, and Patterson et al, since all are directed to methods of cooking, since Randall et al explicitly incorporated by reference the invention of Patterson et al and DeCobert et al (paragraph 0022), since Randall et al already included a temperature threshold of 140-160°F, or 60-71.1°C, for the second temperature (paragraph 0034) which is a range of +/- 5.5 C, since a range of 5.5°C could be considered “about 3°C”, since cooking systems also used temperature thresholds in the range of 10°F (paragraph 0134) as shown by Barkhouse et al, since a smaller range would have provided more accurate and precise control over the cooking conditions of Randall et al, and since the claimed threshold range would have been used by Randall et al during the course of normal experimentation and optimization procedures due to factors such as the food type, the amount of food, the number of heaters, and/or the power of the heaters.

Response to Arguments
Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach repeatedly pressing a button to make a selection. However, Barkhouse et al explicitly teach buttons which are repeatedly pressed for the user to select the food-type and desired doneness (paragraph 0145, 0150; Figure 5K, #76).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792